     Case 2:17-cv-05734-JFW-AS Document 80 Filed 10/12/18 Page 1 of 11 Page ID #:1804



 1     Jon F. Monroy, SBN 51175
       Jennifer E. Gysler, SBN 143449
 2     MONROY, AVERBUCK & GYSLER
       32123 Lindero Canyon Rd., Ste 301
 3     Westlake Village, CA 91361
       (818) 889-0661 Fax (818) 889-0667
 4
       Attorneys for Defendants, COUNTY OF LOS ANGELES;
 5     CHRISTOPHER EAGER-FINNEY; MELISSA S. HATANAKA;
       SEAN FERRELL
 6

 7                          UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9

10     ESTATE OF JOSEPH GAMA, et al.         )   Case No.: 17CV05734 JFW AS
                                             )
11                                           )
                                             )   JOINT MOTION IN LIMINE NO. 3
12                                           )   BY DEFENDANTS TO PRECLUDE
                   Plaintiffs,               )
13                                           )   EVIDENCE OF DOJ RELATED
                                             )   DOCUMENTS (Corrected)
14           vs.                             )
                                             )   Pre-Trial Conf.: October 19, 2018
15     COUNTY OF LOS ANGELES, et al.         )
                                             )   Trial: November 6, 2018
16                                           )
                                             )
17
                   Defendants.
18

19
             TO PLAINTIFF AND HIS ATTORNEY OF RECORD AND TO THE
20

21     HONORABLE COURT:

22           Defendants Melissa Hatanaka, Sean Ferrell, Christopher Eagar-Finney and
23
       the County of Los Angeles, move for an order precluding documentary and
24
       testimonial evidence of a Department of Justice Memorandum of Understanding
25
                                 Motion in Limine no. 3 - 1
     Case 2:17-cv-05734-JFW-AS Document 80 Filed 10/12/18 Page 2 of 11 Page ID #:1805



 1     from 2002 and a DOJ case (and related documents) against the County, USA v.
 2
       County of Los Angeles, Case No. 2:15CV05903 DDP JEM, which involve a
 3
       settlement agreement / stipulated order, in which the County agreed to monitoring
 4

 5     and enhancements to mental health services provided in the jails. Plaintiffs have
 6
       sought discovery in this regard and said documents are reflected on plaintiffs’
 7
       exhibit list for the trial in this action.
 8

 9
              Specifically, defendants seek to exclude the attached documents:

10            1. Department of Justice Memorandum of Understanding (2002) (Trial Exh
11
                  9)
12
              2. Settlement Agreement / Stipulated Order in the matter of USA v. County
13

14                of Los Angeles, Case No. 2:15CV05903 DDP JEM (Doc. 14) (Trial Exh

15                11)
16
              3. Letter from Department of Justice to County of Los Angeles, dated June
17
                  4, 2014 (Trial Exh 10)
18

19            4. Monitor’s First Report filed in USA v. County of Los Angeles, Case No.
20
                  2:15CV05903 DDP JEM, (Doc. 81). (Trial Exh 12)
21
              The basis for this motion is that the 2002 Memorandum is remote in time
22

23
       and the Monitor’s Report, DOJ lawsuit (stipulated agreement / order), by its own

24     terms is not to be used by third parties in other lawsuits, and the DOJ letter is
25
       hearsay. All contain hearsayMotion
                                     and are prejudicial.
                                           in Limine no.    3 - 2
     Case 2:17-cv-05734-JFW-AS Document 80 Filed 10/12/18 Page 3 of 11 Page ID #:1806



 1           This motion is based on the attached memorandum of points and authorities,
 2
       on the papers and records on file herein and on such oral and documentary
 3
       evidence, which may be presented at the hearing of the motion.
 4

 5           Plaintiffs’ opposition is set forth in this document.
 6
       DATED: October 12, 2018                MONROY, AVERBUCK & GYSLER
 7
                                              _____Jennifer E. Gysler________
 8                                            JON F. MONROY
                                              JENNIFER E. GYSLER
 9
                                              Attorneys for Defendant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                   Motion in Limine no. 3 - 3
     Case 2:17-cv-05734-JFW-AS Document 80 Filed 10/12/18 Page 4 of 11 Page ID #:1807



 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2
       DEFENDANTS’ POSITION:
 3
       1. INTRODUCTION.
 4

 5           This is an action for damages filed by plaintiffs, Robbie Gama, Joseph Luis
 6
       Gama Jr., Raymond Rudy Gama, Giselle Christin Gama, and Joshua Gama, heirs
 7
       of the decedent, Joseph Gama. Mr. Gama committed suicide at the Men’s Central
 8

 9
       Jail on June 12, 2015. Plaintiffs have named numerous defendants, but served

10     only four, the County of Los Angeles and three psychiatric social workers,
11
       Melissa Hatanaka, Christopher Eager-Finney and Sean Ferrell, each of whom
12
       evaluated the decedent during his incarceration, on May 23, 2015, May 26, 2015,
13

14     June 2, 2015, June 3, 2015 and June 4, 2015.

15           Plaintiffs’ First Amended Complaint contains seven causes of action for
16
       wrongful death and civil rights violations. The causes of action alleged against the
17
       three PSW’s, in their individual capacities, are:
18

19                  (1) First Cause of Action: Wrongful Death – Medical Negligence;
20
                    (2) Fourth Cause of Action: Wrongful Death – Deprivation of Civil
21
                    Rights, 42 USC Section 1983; and
22

23
                    (3) Seventh Cause of Action: Violation of Substantive Due Process

24           42 USC Section 1983. [FAC]
25
                                   Motion in Limine no. 3 - 4
     Case 2:17-cv-05734-JFW-AS Document 80 Filed 10/12/18 Page 5 of 11 Page ID #:1808



 1           Plaintiffs name the County of Los Angeles in the sixth cause of action for
 2
       civil rights violations under 42 U.S.C. § 1983 and Monell v. Department of Social
 3
       Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).
 4

 5           Essentially, plaintiffs allege that decedent, Joseph Gama, had, on multiple
 6
       occasions informed defendants he was suffering from mental health issues and
 7
       was a danger to himself. [FAC, 13:1-7]. Plaintiffs further allege that the
 8

 9
       decedent told defendants he was hearing voices, cutting himself and had

10     previously attempted to commit suicide, however, defendants allegedly “failed to
11
       have him evaluated, given special designation, monitored and treated and/or
12
       negligently had him evaluated…such that he was not given proper monitoring and
13

14     treatment.” [ FAC, 13:8-20].

15     2.    DEPARTMENT OF JUSTICE AGREEMENTS, FILINGS AND
16
             DOCUMENTS SHOULD BE PRECLUDED AS EVIDENCE IN THIS
17
             LAWSUIT.
18

19           Attached to this motion is the stipulated settlement agreement / order from
20
       the case of USA v. County of Los Angeles, Case No. 2:15CV05903 DDP JEM.
21
       Plaintiffs seek to use the document as well as documents prepared in conjunction
22

23
       with the lawsuit, as evidence in this case to support their claims. However, the

24     terms of the settlement agreement / order make it clear it was not to be used in
25
                                   Motion in Limine no. 3 - 5
     Case 2:17-cv-05734-JFW-AS Document 80 Filed 10/12/18 Page 6 of 11 Page ID #:1809



 1     third party lawsuits, i.e., as an enforcement tool against the County.
 2
             In paragraph 125 of the Stipulated Order, the last sentence reads: Any
 3
       admission made for purposes of this Agreement is not admissible if presented by
 4

 5     third parties in another proceeding.” [Doc. 14, Case 2:15CV05903 DDP JEM,
 6
       U.S. v. County of Los Angeles].
 7
             This Stipulated Order/Settlement Agreement also provides, under Section E
 8

 9
       “Access and Confidentiality”, in paragraph 104: “Other than as expressly provided

10     in this Agreement, the Monitor, the SMEs, their staff, and DOJ will maintain
11
       confidential all, and will not distribute or disclose any, non-public information
12
       provided by the County and the Sheriff pursuant to this Agreement. This
13

14     Agreement will not be deemed a waiver of any privilege or right the County or the

15     Sheriff may assert, including those recognized at common law or created by
16
       statute, rule or regulation, against any other person or entity with respect to the
17
       disclosure of any document or information.” [Doc. 14, Case 2:15CV05903 DDP
18

19     JEM, U.S. v. County of Los Angeles].
20
             Additionally, under Section F “Public Statements, Testimony and Records”,
21
       the Stipulated Order/Settlement Agreement provides in paragraph 105: “Except as
22

23
       required by the terms of this agreement, an order from the Court, the express

24     written agreement of all Parties, or at meetings of the County of Los Angeles
25
                                    Motion in Limine no. 3 - 6
     Case 2:17-cv-05734-JFW-AS Document 80 Filed 10/12/18 Page 7 of 11 Page ID #:1810



 1     Board of Supervisors, the Monitor, SMEs, and their staff will not make any public
 2
       or press statements (at a conference or otherwise), issue findings, offer expert
 3
       opinion, or testify in any other litigation or proceeding regarding any matter or
 4

 5     subject that he or she may have learned as a result of his or her performance under
 6
       this Agreement. If the Monitor, SMEs, or any of their staff receive a subpoena, he
 7
       or she will promptly notify the Parties and thereafter advise the subpoenaing court
 8

 9
       of the terms of this Agreement.” [Doc. 14, Case 2:15CV05903 DDP JEM, U.S. v.

10     County of Los Angeles].
11
             Lastly, under Section F, paragraph 108, the Stipulated Order/Settlement
12
       Agreement provides: “This Agreement is enforceable only by the Parties. No
13

14     person or entity is intended to be a third party beneficiary of the provisions of this

15     Agreement for purposes of any civil, criminal, or administrative action, and
16
       accordingly, no person or entity may assert any claim or right as a beneficiary or
17
       protected class under this Agreement.” [Doc. 14, Case 2:15CV05903 DDP JEM,
18

19     U.S. v. County of Los Angeles].
20
             Further, the documents related to Document 14, such as the DOJ letter to the
21
       County and monitor reports filed in said action, are hearsay documents, and are
22

23
       therefore not admissible per FRE 801. They are also highly prejudicial without a

24     showing of probative value to the issues of this lawsuit, pursuant to FRE 403. Said
25
                                    Motion in Limine no. 3 - 7
     Case 2:17-cv-05734-JFW-AS Document 80 Filed 10/12/18 Page 8 of 11 Page ID #:1811



 1     documents are attached hereto for the Court’s review.
 2
       3.    CONCLUSION.
 3
             Based on the foregoing, Defendants request the Court issue an Order
 4

 5     precluding the plaintiffs from asking questions of witnesses, introducing
 6
       documentary evidence, and introducing argument in opening or closing statements,
 7
       about the DOJ matters, lawsuit and memorandum referenced herein, specifically:
 8

 9
             1. Department of Justice Memorandum of Understanding (2002) (Trial Exh

10              9)
11
             2. Settlement Agreement / Stipulated Order in the matter of USA v. County
12
                of Los Angeles, Case No. 2:15CV05903 DDP JEM (Doc. 14) (Trial Exh
13

14              11)

15           3. Letter from Department of Justice to County of Los Angeles, dated June
16
                4, 2014 (Trial Exh 10)
17
             4. Monitor’s First Report filed in USA v. County of Los Angeles, Case No.
18

19              2:15CV05903 DDP JEM, (Doc. 81). (Trial Exh 12)
20

21
       DATED: October 12, 2018           MONROY, AVERBUCK & GYSLER
22

23
                                       Jennifer E. Gysler___________________
24                                     JON F. MONROY
25
                                       JENNIFER E. GYSLER
                                       Attorneys
                                   Motion        for no.
                                          in Limine  County
                                                         3 - Defendants
                                                             8
     Case 2:17-cv-05734-JFW-AS Document 80 Filed 10/12/18 Page 9 of 11 Page ID #:1812



 1

 2

 3
             OPPOSITION TO DEFENDANTS’ MOTION IN LIMINE NO. 3
 4
             The Defendants would have this case tried in a vacuum; that the case does
 5

 6     not involve one isolated instance of inmate suicide. That is certainly not the
 7
       situation here; at the time that Mr. Gama took his life, the County of Los Angeles
 8
       had been on notice for almost two decades that the mental health services that it
 9

10
       provided to jail inmates which included suicide prevention precautions violated the

11     Eighth and Fourteenth Amendments to the Constitution. The Defendant County of
12
       Los Angeles was also aware that the were multiple patterns and practices which
13
       violated inmates constitutional rights, including but not limited to having mental
14

15     health services provided by unlicensed and untrained personnel, by having

16     deficient followup and tracking of suicidal inmates as well as on the custody side
17
       of showing that security and or Title 15 checks as well as other practices of
18
       custody failed to protect the minimal welfare standards required in confinement.
19

20           The practices and procedures followed by custody which were deficient
21
       included the manner in which security checks were performed; i.e., the failure to
22
       stagger said checks during the once every 30 minute checks required. There was
23

24
       also a failure for custody to perform a substantive check, by that it meant, a check

25
                                   Motion in Limine no. 3 - 9
 Case 2:17-cv-05734-JFW-AS Document 80 Filed 10/12/18 Page 10 of 11 Page ID #:1813



 1   that would be designed to actually check on the welfare of the inmates as opposed
 2
     to contacting the scanner within a 30 minute period. The failure to stagger was
 3
     particularly egregious as it would allow the inmates to know when the next check
 4

 5   would come. This is particularly relevant in that in Mr. Gama’s case, on the night
 6
     of the suicide, the safety checks were almost every 30 minutes like clockwork and
 7
     gave the motivation for Mr. Gama to move forward when he knew that the next
 8

 9
     check would allow for plenty of time for self destruction.

10          At issue here then are patterns, practices and procedures that are the
11
     violations which cause harm. The documents, all which give the County notice of
12
     such constitutional violations, put the County on notice of deficiencies that were
13

14   known for almost two decades before Mr. Gama’s death and were still in existence

15   in May, 2015. Therefore the documents that predate the suicide are relevant in that
16
     they show known patterns and practices in existence prior to the death which
17
     evidence deliberate indifference. The evidence of deliberate indifference is also
18

19   shown by the documents which post date the suicide and evidence that the
20
     practices, no matter the fact that the Department of Justice action went from
21
     monitored agreement to Court monitored agreement.
22

23
            The Department of Justice documents are public documents and should be

24   considered particularly trustworthy to be admitted as heresay for all purposes in
25
     this case.                  Motion in Limine no. 3 - 10
 Case 2:17-cv-05734-JFW-AS Document 80 Filed 10/12/18 Page 11 of 11 Page ID #:1814



 1         The problem in proving cases involving injury while incarceration relates to
 2
     the fact that most if not all of the evidence originates from the governmental law
 3
     enforcement agency. Here we have substantial evidence, from the Department of
 4

 5   Justice of the longterm patterns and practices which constitute constitutional
 6
     violations. Said evidence is particularly relevant to a case based on Monell v
 7
     Department of Social Services et. al. (1978) 436 U.S. 658. In conclusion, the
 8

 9
     documents at hand are particularly relevant in proof of a longstanding custom and

10   practice that failed to prevent violations of law.
11
           For all of these reasons, the Defendants’ motion should be denied.
12
     Date: September 25, 2018         LAW OFFICES OF GREG W. GARROTTO
13

14                                    _/s/ Greg w. Garrotto___________
                                      GREG W. GARROTTO
15

16

17

18

19

20

21

22

23

24

25
                                 Motion in Limine no. 3 - 11
